Citation Nr: 1209529	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-30 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

2.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for a depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1985 to June 1998.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the RO that denied increased disability ratings for chronic strain of the lumbar spine in the right paravertebral area, and for degenerative arthritis of the right knee; and from an April 2008 decision of the RO that granted service connection for depressive disorder evaluated as 10 percent disabling effective August 13, 2007.  The Veteran timely appealed for higher disability ratings.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected disabilities render him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's right knee disability has been manifested by noncompensable limitation of flexion, painful motion, swelling, weakness, flare-ups and functional impairment equivalent to moderate knee impairment; limited extension, or severe recurrent subluxation and lateral instability are not demonstrated.

2.  Throughout the rating period, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and by stiffness and painful motion; ankylosis, incapacitating episodes, neurological deficits, and doctor-prescribed bed rest are not demonstrated.

3.  The Veteran's depressive disorder has been manifested by moderate difficulty in occupational or school functioning, depressed mood, anxiety, and chronic sleep impairment; moderately severe impairment in social and occupational functioning, flattened affect, anger, impaired abstract thinking, disturbances of mood and motivation, and difficulties in establishing and maintaining effective work and social relationships have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for moderate right knee impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, Table II, 4.71a, Diagnostic Code 5257 (2011).

2.  The criteria for a disability rating in excess of 40 percent for a low back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2011).

3.  The criteria for an initial 30 percent disability rating for depressive disorder are nearly approximated.   38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from his disagreement with the initial evaluations assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a June 2007 letter, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.  

In the June 2007 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of knee pain, back pain, and depression.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Right Knee Disability

Service connection has been established for degenerative arthritis of the right knee.  The RO has evaluated the Veteran's disability under Diagnostic Code 5010-5260 as 10 percent disabling based post-operative residuals.  A hyphenated diagnostic code generally reflects a rating by analogy (see 38 C.F.R. §§ 4.20 and 4.27).  

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The standard ranges of motion of the knee are zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261:

5260  Leg, limitation of flexion:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   



5261  Leg, limitation of extension:                                       
  Extension limited to 45°
     50 percent  
  Extension limited to 30
     40   
  Extension limited to 20
     30   
  Extension limited to 15
     20   
  Extension limited to 10
     10   
  Extension limited to 5
      0   

38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Moreover, Diagnostic Code 5257 provides a 10 percent evaluation for lateral instability or recurrent subluxation of a knee that is slight, a 20 percent rating when those symptoms are moderate, and a 30 percent rating when severe.

The terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Alternatively, dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

VA's General Counsel has also held that separate ratings can be provided for a claimant who has compensable arthritis and instability of the knee.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

A separate rating for arthritis can be awarded on the basis of X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998).  

In addition, separate ratings can be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004). 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca, 8 Vet. App. at 206.  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011); see also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Historically, the Veteran was treated on several occasions for chronic right knee pain in active service.  Records reflect the finding of a positive plica over the medial femoral condyle, and that the Veteran underwent excision of the plica from the right knee in April 1987.  Subsequently, the Veteran reported intermittent, mild right knee joint pain.  VA examination in November 2001 revealed crepitus with range of motion of the right knee, and a popping sensation with squatting; and included a diagnosis of patellofemoral stress pain syndrome.

During a June 2007 VA examination, the Veteran complained of chronic swelling daily of the right knee; and complained of chronic stiffness, reduced range of motion, and problems with stairs.  The Veteran also reported flare-ups of a chonic nature.  He reported a giving way sensation and a locking sensation approximately two-to-three times a week.  The Veteran recently obtained a hinged brace for his right knee, which helped some.  The examiner noted that the Veteran had a slight limp from right to left, but appeared strong and steady.  He was no longer able to continue as a police officer, and was attending college for law enforcement.

Examination in June 2007 revealed slight decreased strength of the right knee, about 10 percent when compared to the left knee; no atrophy was noted, and no slippage.  The Veteran complained of pain during the Apley, McMurray, and Lachman testing.  In the 0 degree to 30 degree position, there was no valgus or varus stress abnormality.  The Veteran had difficulty with squatting, about 30 percent of a squat, secondary to the right knee.  Range of motion without weightbearing was to 90 degrees on flexion, and to 10 degrees on extension; with weightbearing, the Veteran was able to extend the right knee to 0 degrees.  Passive range of motion was to 90 degrees on flexion, with pain in last 10 degrees; and to 0 degrees on extension.  The examiner also noted complaints of pain, facial grimacing, and guarding.  Repetitive extension and flexion without weightbearing revealed no change.  Regarding instability, no slippage was noted.  X-rays were not taken.

In September 2007, an acquaintance of the Veteran, P.G., indicated that the Veteran has had trouble with his leg and back; and that there were times when he could hardly walk on his leg or get out of bed.

VA treatment records, dated in November 2008, reveal that the Veteran had MRI scans of the right knee in May 2007, which were abnormal.  The imaging showed effusion and spurring of the patella.  The Veteran was taken medications, and he continued to complain of pain.  An orthopedic consultation was recommended.

The Veteran underwent a VA examination in October 2009.  He complained of right knee pain, described as a constant dull ache, and rated 6 on a scale of one to ten; and with weakness, stiffness, and occasional swelling.  Flare-ups were precipitated by stair climbing, prolonged standing, or walking, and for unknown causes.  Medication gave him minimal relief of symptoms.  He required the use of a brace on his right knee, and could walk only 50 yards.  The Veteran reported that he worked delivering newspapers, and experienced increased pain while walking to pick up his papers.  He indicated that his girlfriend helped him or he would have to quit.

Examination in October 2009 revealed that range of motion of the right knee was to 108 degrees on flexion, and to 0 degrees on extension.  Anterior/posterior draw sign was negative, and McMurray sign was negative.  There was pain with downward compression of the right patella.  The Veteran was able to heel-and-toe walk, and could perform one-half of a squat.  There was no additional limitation of motion with repetitive testing.  Increased pain at the end point of range of motion testing prevented further movement.  The Veteran's gait was antalgic. 

The Board notes that, even with consideration of functional factors and painful motion, there is no indication that the Veteran has limitation of motion in the right knee that meets or approximates the criteria for an increased disability evaluation under Diagnostic Codes 5260 or 5261.  His most severe limitation of flexion is equivalent to 90 degrees in flexion, with pain in the last 10 degrees; and he has been reported to achieve a nearly normal range of extension, that is, extension to 0 degrees.  The Veteran's right knee has not exhibited a compensable degree of motion loss in either flexion or extension.  Furthermore, no examiner has found additional loss of motion on repetitive use.  In addition, the Board notes the absence of X-ray evidence of arthritis of the right knee.

No more than a 10 percent disability rating is assignable for removal of semilunar cartilage under Diagnostic Code 5259; and there is no evidence of any dislocated semilunar cartilage to warrant an increased disability rating under Diagnostic Code 5258.  

Here, throughout the rating period, the Veteran has consistently reported pain in his right knee, swelling, weakness, limited motion, and a sensation of giving way.  While there is no objective evidence of recurrent subluxation or lateral instability of the right knee, examiners have indicated that the Veteran must wear a knee brace for walking and climbing stairs; and there is evidence of pain with downward compression of the right patella.  Given the Veteran's credible statements of frequent flare-ups and functional impairment, and resolving doubt in favor of the Veteran, the Board finds that a 20 percent, but no higher, disability rating is warranted for moderate impairment of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  There is no indication that right knee impairment is severe to warrant a disability rating in excess of 20 percent.  Severe recurrent subluxation or lateral instability are not demonstrated.

Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In this case, however, the evidence reflects that his symptoms have remained constant throughout the course of the period on appeal and, as such, staged ratings are not warranted.

For the foregoing reasons, a 20 percent evaluation is warranted for the Veteran's right knee disability.

B.  Low Back Disability

Service connection has been established for chronic strain of the lumbar spine in the right paravertebral area.  The RO has evaluated the Veteran's disability under Diagnostic Code 5242 as 40 percent disabling based on painful and limited motion of the thoracolumbar spine.  

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

The report of a December 2001 VA examination reflects severe tenderness in the paravertebral spinal areas of the musculature to the right.  No radiation of pain down the leg was noted.  The examiner noted an alteration of the musculature due to the Veteran's slight limp, which altered the horizontal level of his hips, and the vertical leveling to the vertebral bodies.

The Veteran underwent a VA examination in June 2007.  The Veteran reported a generalized stiffness to his back, which locked up about once a day.  He reported pain with standing, and pain that radiated across the back.  He did not report radiating pain or neuropathy down the legs.  The examiner noted that the Veteran walked with a slight limp, but appeared strong and steady.  He denied incontinence of bladder or bowel.  The Veteran reported having difficulty doing a laboring-type job, and was currently attending school.  He reported no functional impairment of activities of daily living, and denied flare-ups.  He did complain of chronic, recurring pain on a daily basis.

Examination in June 2007 revealed that alignment of the Veteran's back appeared adequate; no spasms were noted.  There was tenderness noted to the mid-to-lower back.  The Veteran complained of pain that radiated across the back, and not down the legs; tenderness was noted at site of the pain.  Range of motion of the thoracolumbar spine was to 52 degrees on flexion; to 20 degrees on extension, with pain noted at end of range of motion, with facial grimacing and guarding; to 23 degrees on bending to the left, and to 26 degrees on bending to the right; and to 25 degrees on rotation to the right and left.  Motion was limited secondary to pain.  Straight leg raising was to 45 degrees bilaterally.  On neurological examination, sensory and motor examination and reflexes were equal bilaterally and intact; no abnormality was noted.  X-rays of the lumbosacral spine revealed mild degenerative disc disease.

VA treatment records, dated in April 2009, show complaints of increased back pain.

During an October 2009 VA examination, the Veteran reported experiencing pain in the lumbar spine on first arising in the morning.  He reported that the pain eased up with activity, and then flared up after sitting for prolonged periods.  He reported no radiating pain.  The Veteran also complained of stiffness in the back, and stated that the back "goes out" easily.  He did not require the use of any type of brace, crutch, cane, or walker; and denied bowel or bladder complaints.  The Veteran reportedly worked delivering newspapers; and without the help of his girlfriend, he would not be able to continue working due to his low back disability.  The Veteran reported difficulty with putting on his socks and shoes; and had to brace himself when rising from the toilet, and had to pull himself upstairs using the railing.

Examination in October 2009 revealed that musculature was symmetrical, posture was erect, and gait was antalgic.  Range of motion of the lumbar spine was to 50 degrees on flexion; to 14 degrees on extension; to 24 degrees on bending to the left; to 25 degrees on bending to the right; and to 30 degrees on rotation to the right and the left.  There was increased pain at the end point of range of motion testing, preventing further movement.  There was no additional limitation of motion with repetition, and the Veteran was able to heel-and-toe walk and perform one-half of a squat.  His gait was antalgic.  Positive myospasm was noted with range of motion testing, and with paraspinous tenderness to palpation bilaterally.  There have been no episodes of incapacitation in the past twelve months.  The Veteran reportedly placed himself on bed rest approximately four times in the past twelve months due to back pain.

Neurological examination in October 2009 revealed the Veteran was alert and oriented times three.  Cranial nerves were intact; deep tendon reflexes were 2+ bilaterally, and sensorium was intact.  Straight leg raising was slightly positive at 30 degrees bilaterally.  X-rays of the lumbar spine revealed mild degenerative skeletal changes with no acute osseous abnormality.  Disc space at L4-L5 was slightly narrow, compatible with very early and mild degenerative disc disease.

In this case, throughout the rating period, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 30 degrees.  Painful motion and stiffness were noted, as were slight muscle spasm and localized tenderness.  Recent X-rays revealed mild degenerative disc disease.  Increased evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  His disability, thus, does not meet the criteria for a disability rating in excess of 40 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

In this regard, the Board has considered the Court's holding in Deluca.  Although the VA examiner acknowledged increased pain at the end point of range of motion testing that prevented further movement, such finding does not satisfy the criteria for a disability rating in excess of 40 percent.  Furthermore, the examiner also specifically indicated that there was additional loss of motion on repetition; and the examiner otherwise found no weakness, fatigability, or incoordination.  For these reasons, the Board concludes that an increased disability rating is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Although the Veteran reportedly placed himself on bed rest approximately four times in the past twelve months, the Board notes that there is no record that such episodes warranted treatment on each occasion by a physician that resulted in doctor-prescribed bed rest, as required under regulations for such an episode to meet the criteria for an incapacitating episodes.  Hence, there is no basis for a disability evaluation in excess of 40 percent for the Veteran's low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of a disability rating in excess of 40 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, the Veteran has not described any sensory deficits in the lower extremities, and no examiner has found any significant neurological deficits beyond straight leg raising being found to be slightly positive during the October 2009 examination.  Thus, the Board finds that the record does not demonstrate neurological manifestations sufficient to warrant any separate compensable evaluation.

A clear preponderance of the evidence is against a disability rating in excess of 40 percent for a low back disability throughout the rating period, as the Veteran's complaints of pain and dysfunction are not supported by adequate pathology.  


C.  Depressive Disorder

Service connection has been established for depressive disorder, effective August 13, 2007.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.130, Diagnostic Code 9434, pertaining to mood disorders, as initially 10 percent disabling.  The actual criteria for rating psychiatric disabilities other than eating disorders are contained in a General Rating Formula.  

Under that formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

In this case, VA treatment records, dated in April 2007, show that the Veteran underwent individual psychotherapy sessions for depression, as a result of his becoming frustrated and depressed due to chronic pain that impacted his sleep and limited his physical activities.  His affect was somewhat flat at that time, but the Veteran appeared open and verbal.  The assessment was dysthymic disorder.  A global assessment of functioning (GAF) score of 55 was assigned.

In September 2007, an acquaintance of the Veteran, P.G., indicated that the Veteran was depressed very often because of his chronic pain.

During a November 2007 VA examination, the Veteran reported that his problems with pain made it hard for him to concentrate or do anything.  He was unable to sit for any extended period of time and frequently had to move about.  The Veteran reportedly took medication to sleep, and still awoke in the early morning because of discomfort and had to shift positions.  His appetite was not good.  The Veteran reported problems with irritability, and getting upset over little things.  He reportedly had been feeling down because of his pain, and could not maintain a good relationship.  He had not been prescribed medications for depression.

Mental status examination in November 2007 revealed that the Veteran was neatly dressed and appropriately groomed.  His speech was clear and discernable.  His eye contact was good.  His mood and affect were appropriate and congruent.  The Veteran was cooperative and agreeable during the evaluation.  A Folstein Mini Mental Status examination was conducted, and results were within normal limits.  No abnormal mental trends involving delusions or hallucinations were present.  The Veteran denied any homicidal or suicidal ideation.  Following examination, the Axis I diagnosis was depressive disorder, not otherwise specified.  A GAF score of 55 was assigned.

VA treatment records, dated in January 2009, reveal that the Veteran was quite anxious and depressed.  He presented for complaints of depression, anxiety, and sleep disturbance.  He wanted to avoid people, and preferred to stay by himself.  The Veteran reported having trouble with sleep, averaging only five to six hours a night.  He felt helpless, hopeless, and worthless.  He denied suicidal thoughts.  In April 2009, the Veteran reported having a lot of financial stressors, and being very depressed.  He reportedly was having panic attacks and chest pain.  In September 2009, the Veteran reported that medication was working well for sleep; and that he was sleeping all night, and waking up refreshed.

During an October 2009 VA examination, the Veteran reported problems with depression because he could not engage in activities that he once enjoyed.  He described having constant sharp pain in his knee and in his back that interfered with activities, and interfered with his sleep.  The Veteran reported problems with irritability as well, and problems with depression due to his nephew's recent death in Iraq; problems in his relationship with his girlfriend; and problems with inadequate finances.  The examiner reviewed the Veteran's military and social history.

Mental status examination in October 2009 revealed that the Veteran was casually attired, and had good eye contact.  His speech was clear and discernible.  His organization of thought seemed logical and coherent.  His mood and affect were generally appropriate and congruent.  The Veteran became tearful when talking about the death of his nephew.  Overall, he was cooperative and agreeable throughout the evaluation.  The Veteran was oriented to date, year, month, day, and place.  He had no difficulty with immediate recall task, but on delayed recall task could only recall two of three words that he had been asked to remember.  The Veteran was able to complete serial 7's and spell the word "world" backward correctly; a slowness of pace was noted on this task.  No problems were noted on language, and no abnormal mental trends involving delusions or hallucinations appeared evident.  The Veteran denied any present thoughts of homicide or suicide.

The Axis I diagnosis was major depressive disorder, recurrent.  The examiner assigned a GAF score of 60.  The examiner noted that a recent progress note indicated that the Veteran was sleeping all night and waking refreshed, but that was not the clinical picture presented during this examination.  The Veteran reported problems with sleep disturbance for the last couple of months, and expressed feelings of helplessness as well.    
    
While the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" (DSM-IV), the assigned GAF score in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

In this case, the GAF score range of 55 to 60 indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  The October 2009 examiner has noted that the Veteran appeared to be suffering from a mixture of depression along with somatization, and that the GAF score does not include impairments due to physical or environmental limitations.  It is apparent that the Veteran's depression and chronic sleep impairment have occasionally decreased his work efficiency and task performance.  The Veteran also has expressed frustration, in that his chronic pain prevents him from working in his trained field of law enforcement.  The Board finds the Veteran's statements to be credible, and consistent with findings of the October 2009 VA examination report.

Based on the evidence of record that includes the Veteran's credible statements, the Board finds that an initial 30 percent disability rating is warranted for depressive disorder.  The evidence reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, and chronic sleep impairment.  The Veteran's depressive disorder has been manifested primarily by moderate difficulty in occupational or school functioning.  Given the long-standing clinical findings of depressed mood and chronic sleep impairment, the Board finds that the evidence more nearly approximates the criteria for an initial 30 percent disability rating.

The evidence does not reflect that depressive disorder symptoms alone are of such severity as to warrant a disability rating in excess of 30 percent at any time.  Significantly, the Veteran has not been found to have occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining social relationships-a degree of severity which would warrant a 50 percent rating.

Nor is there evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation, obsessional rituals, irrelevant or illogical speech, or near-continuous panic or depression affecting ability to function independently at any time-a degree of severity which would warrant a 70 percent rating.  Clearly, the evidence does not demonstrate that the Veteran's depressive disorder has been manifested by total occupational and social impairment at any time, due to such symptoms as grossly inappropriate behavior, persistent danger of hurting self or others, an intermittent ability to perform activities of daily living, or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.

For the foregoing reasons, the Board finds that the preponderance of the evidence is in favor of an initial 30 percent, but no higher, evaluation. 

D.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected right knee disability, low back disability, and depressive disorder are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A 20 percent disability rating for right knee disability is allowed, subject to the regulations governing the award of monetary benefits.

An increased evaluation for chronic strain of the lumbar spine in the right paravertebral area is denied.

An initial 30 percent disability rating for depressive disorder is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

TDIU Benefits

A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Hence, the Veteran's claims for higher disability ratings for a right knee disability, low back disability, and depressive disorder, include consideration of whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16.

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Service connection has been established for a low back disability, rated as 40 percent disabling; a depressive disorder, now rated as 30 percent disabling; and a right knee disability, now rated as 20 percent disabling.  The combined disability rating, currently, is 66 percent, which is rounded up to 70 percent under 38 C.F.R. § 4.25; and does meet the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).

Consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran is currently working delivering newspapers.  He has trained in law enforcement.  His levels of education and any continuing training are not indicated.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

In this case, there is no opinion of record regarding the Veteran's ability to retain or maintain any gainful employment that takes into account solely his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to obtain an opinion as to the impact of the service-connected disabilities on the Veteran's ability to work.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner(s) designated to examine the Veteran, and the examination report(s) should note review of the file.

The examiner(s) should interview the Veteran as to his employment and education history.  The examiner(s) should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the service-connected low back disability; depressive disorder; and right knee disability, preclude employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability.  The examiner(s) should set forth a rationale for the conclusions reached.

2.  After ensuring that the requested action is completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


